t c memo united_states tax_court keith a newman jr petitioner v commissioner of internal revenue respondent docket no filed date james r monroe for petitioner anne m craig sean p deneault and lauren b epstein for respondent memorandum findings_of_fact and opinion vasquez judge respondent issued a notice_of_deficiency determining a dollar_figure deficiency in petitioner’ sec_2011 federal_income_tax after concessions the for petitioner conceded receiving dollar_figure in wages from the u s postal service and dollar_figure in wages from youth advocate programs and that he was not entitled to an education credit of dollar_figure remaining issues for decision are whether petitioner received dollar_figure in cancellation of debt income cod income during and whether petitioner is entitled to exclude any cod income received during under the insolvency_exception provided in sec_108 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time the petition was filed petitioner resided in florida in date petitioner opened a checking account at bank of america between july and august petitioner made deposits totaling dollar_figure into the bank account of the total deposits dollar_figure was attributable to a single check drawn from another bank account petitioner maintained at wells fargo shortly after making the initial deposits petitioner withdrew dollar_figure in cash from the bank of america account however the initial dollar_figure check petitioner deposited into the bank of america account did not clear and was later returned to wells fargo this caused the bank of america account to be overdrawn petitioner did not unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure deposit funds in the bank of america account to correct the negative balance consequently bank of america closed the account in date in petitioner owned various items of personal_property including furniture clothes and electronics of marginal value he owned two watches valued at dollar_figure and he owned a car valued at dollar_figure petitioner also had several liabilities in 2011--he owed dollar_figure on a car loan and he owed dollar_figure in student loans in date bank of america issued to petitioner a form 1099-c cancellation of debt for reporting cod income of dollar_figure petitioner did not report the dollar_figure as income on hi sec_2011 federal_income_tax return on date the irs issued petitioner the notice_of_deficiency determining that the dollar_figure of cod income constituted unreported gross_income petitioner timely filed a petition with this court for redetermination i cancellation of debt income opinion the first issue to resolve is whether petitioner received dollar_figure of cod income for gross_income generally includes income from the discharge_of_indebtedness sec_61 the rationale of this principle is that the cancellation of indebtedness provides the debtor with an economic benefit that is equivalent to income see 284_us_1 216_f3d_537 6th cir aff’g tcmemo_1998_196 see also sec_108 the year for which a taxpayer realizes cod income is a question of fact to be determined on the basis of the evidence see 41_tc_44 callan court co v commissioner tcmemo_1965_261 a debt is deemed discharged the moment it becomes clear that the debt will never be repaid 88_tc_435 any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration id citing 274_us_398 see also sec_1_6050p-1 iv income_tax regs providing an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes including the expiration of a 36-month nonpayment testing_period a bookkeeping entry by a creditor does not result in cod income see kleber v commissioner tcmemo_2011_233 slip op pincite citing cozzi v commissioner t c pincite the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness owens v commissioner tcmemo_2002_253 aff’d in part rev’d in part and remanded 67_fedappx_253 5th cir there is a rebuttable_presumption that an identifiable_event occurred in a calendar_year if during a testing_period generally months ending at the close of the year the creditor has received no payments from the debtor sec_1_6050p-1 income_tax regs the bank records reflect that all account activity leading to the overdrawn account occurred within a one-month period in bank of america did not receive any payments from petitioner after date therefore the 36-month nonpayment testing_period under sec_1_6050p-1 income_tax regs began in date and ended at the close of because bank of america did not receive any payments during this testing_period a rebuttable_presumption has arisen that the debt was discharged in petitioner has not rebutted the presumption that the debt was discharged in therefore because he has not rebutted the presumption of discharge_of_indebtedness and because the form 1099-c was issued in we find that petitioner had cod income of dollar_figure for ii insolvency_exception now that we have found that petitioner had cod income for we must determine whether the cod income is excludable from his gross_income under the insolvency_exception provided in sec_108 sec_108 excludes cod income from gross_income if the discharge_of_indebtedness occurs when the taxpayer is insolvent the amount by which the taxpayer is insolvent is defined as the excess of the taxpayer’s liabilities over the fair_market_value of the taxpayer’s assets sec_108 whether a taxpayer is insolvent and by what amount is determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge id the amount of income excluded under sec_108 cannot exceed the amount by which the taxpayer is insolvent sec_108 as stated earlier petitioner owned assets in valued at a total of dollar_figure petitioner was also liable for debts totaling dollar_figure therefore after netting assets and liabilities petitioner’s claimed amount of insolvency is dollar_figure insolvency is a question of fact see 362_f2d_243 5th cir aff’g tcmemo_1963_200 249_f2d_218 5th cir aff’g tcmemo_1955_183 246_f2d_209 5th cir rev’g t c memo petitioner has the burden of proving his claim that he was insolvent see rule a at trial petitioner provided credible testimony that his assets and liabilities were what he claimed they were therefore we accept petitioner’s claimed amount of insolvency and find that his liabilities at the end of exceeded his assets by dollar_figure we also find that sec_108 allows petitioner to exclude all dollar_figure of cod income from hi sec_2011 gross_income because the amount of his insolvency in exceeded his cod income for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
